On Motion for Preliminary Injunction:
The Court has been presented with evidence that defendants Uiagalelei et al. attempted to conduct a survey in preparation for the„ trial of this case and that plaintiff Satele Momosea and two other Satele family members prevented them from conducting the survey.
It is extremely important that each party survey the full extent of the land he claims, even though such surveys encroach on land also claimed by other parties to the case. The Court cannot *110render a judgment for either side until it has an accurate picture of what is claimed by gach and what is in dispute.
Plaintiff Satele Momosea, his aiga, and those acting in concert with him are therefore enjoined-from interfering in any way with the efforts of defendants to' conduct a survey on the disputed 1and.'